It adds nothing to the value of the body of our law to discuss the testimony in every case involving the claimed illegal possession of prohibited liquor.
The circumstances showing, or sufficient to show, or failing to show, to the required degree, such possession, are myriad. Almost every case has a little circumstance all its own.
Suffice here to say that we have carefully examined the whole evidence, sitting en banc.
The same is, in our opinion, and we hold, entirely insufficient, under the established rules of review, to sustain the verdict of the jury and the judgment of conviction rendered thereon. *Page 658 
For the error in overruling appellant's motion to set same aside, etc., said judgment is reversed and the cause remanded. See our cases of Gilbert v. State, ante, p. 169, 142 So. 682; Allen v. State, 21 Ala. App. 23, 104 So. 867; and Guilford v. State, 20 Ala. App. 625, 104 So. 678.
Reversed and remanded.